Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Rosa M. Martinez, M.D.,
(O.L. File Number 9-04-40074-9),

Petitioner
Vv.
The Inspector General.
Docket No. C-10-757
Decision No. CR2255

Date: September 29, 2010

DECISION DISMISSING REQUEST FOR HEARING

By letter dated September 20, 2010, Petitioner responded to my Order to Show Cause for
Abandonment and responded to the Inspector General’s (1.G.’s) August 23, 2010 motion
to dismiss Petitioner’s hearing request for untimely filing. Petitioner acknowledged that
her request was not timely filed stating, “it was correct, that my petition was a few days
after the 60 days I had for it, the only way that I would not abandon this, is to allow me to
present it, even though the delay of 5 days, and this will be mainly up to [the I.G.], and
the [Judge].” Petitioner further states, “I am so sorry that I was late, but I was
overwhelmed with the ‘legal’ aspects of my life... .” Petitioner, in essence, argues that I
should overlook her minimal delay in filing and use my discretion to hear her appeal.

However, there is no good cause provision for untimely filing. I do not have jurisdiction
to hear appeals filed after the deadline and therefore do not have discretion to overlook
any delay in filing. I recognize that in this case Petitioner filed her hearing request only a
few days after the filing deadline had elapsed. Unfortunately for Petitioner, the
regulatory deadline is invariable and may not be waived.
I find that Petitioner’s request for hearing was not filed in accordance with 42 C.F.R. §
1001.2007(b). Accordingly, I grant the I.G.’s motion to dismiss Petitioner’s hearing
request as untimely filed, and I order that the request for hearing in this matter be
dismissed pursuant to 42 C.F.R. § 1005.2(e)(1).

/s/
Steven T. Kessel
Administrative Law Judge

